Thomas Clarke of Boston merchant plaint. agt David Yale Defendt in an action of the case upon accot for witholding of a debt of about two hundred pounds, with forbearance and other due damages according to attachmt This action being continued from the last County Court and the accot referred to an audit: and being now called . . . The Jury . . . found for the plaintife one hundred Forty five pound thirteen Shillings four pence halfe penny ballance of account & costs of Court thirty Shillings and nine pence.
Execution issued May. 7° 1677.